EXHIBIT 10.35

          (ITC LOGO) [f52475f5247501.gif]   (THORATEC LOGO) [f52475f5247500.gif]

Plan: FY09 Executive Incentive Plan
Division: International Technidyne Corporation (ITC)

I.   Objective       ITC’s Executive Incentive Plan, hereinafter referred to as
EIP is intended to reward executive employees who significantly impact and
influence ITC’s productivity in proportion to their accomplishment of specified
objectives.       The purpose of the plan is to ensure maximum return to ITC by
encouraging greater initiative, resourcefulness, teamwork and efficiency on the
part of senior management whose performance and responsibilities directly affect
company profits.       Awarding of the bonus will be based on company financial
performance and by accomplishing a set of annual objectives, determined by the
Chief Executive Officer (“CEO”) and the Board of Directors, typically at the
beginning of the year. Bonus determinations and payouts will take place after
the financial statements have been prepared for the fiscal year.   II.  
Determination Of The Fund       The availability of, and participants in, the
fund will be set by the CEO and approved by the Board of Directors as part of
the annual budgeting process.   III.   Effective Date       The effective date
of this program is January 4, 2009, the beginning of the plan year, and will
continue in effect until January 2, 2010, or until terminated or amended by the
Board of Directors. This plan supersedes all prior EIP plans.   IV.  
Eligibility       Participation in the plan is limited to those in comparable
levels of responsibility who have a direct and significant influence on ITC’s
growth and profitability. Employees must be regular and not eligible for any
other ITC commission, bonus or incentive plan in order to be eligible to
participate in the EIP.       Participating employees will be determined at the
beginning of the fiscal year, or at such time during the Fiscal Year that an
employee achieves an eligible position. Employees will be notified of their
eligibility and plan objectives, as soon as possible after the determination by
the CEO or Board of Directors.       Individuals must be employed by ITC at the
close of the fiscal year and the date of payment in order to be eligible for an
award under the EIP except participants who are involuntarily terminated due to
a divestiture, plant closing, reorganization or reduction in force during the
plan year may receive an award on the prorated basis described in Section VIII,
Plan Administration, Prorated Awards, (subject to approval by the CEO). These
monies will be paid out at the usual and customary time of payment of all
bonuses. For purposes of this plan, termination shall mean the day the employee
leaves the job, which may not necessarily be the last day on the payroll.   V.  
Incentive Objectives       Objectives will be agreed to by the CEO with the
Senior Management reporting to him and with concurrence by the Board of
Directors as necessary. Generally, there will be a minimum of three up to a
maximum of seven objectives, which will include two or more financial
objectives. Each objective will be weighted according to its importance, which
weight will determine the percentage of the bonus awarded for completion of that
objective. (See Section VI below.)   VI.   Bonus Opportunity and Award       The
award opportunity will be expressed as a percentage of the participant’s base
salary at the close of the fiscal year. The award will be approved by the Board
of Directors or the CEO, and will be consistent with the participant’s peers
within the company.       The amount that a participant actually receives for
the full fiscal year will be based upon the extent to which the set objectives
have been achieved. The participant will receive a percentage of the total award
opportunity corresponding to the percentage of each objective accomplished and
the weight assigned to the objective. Evaluations of performance against
individual and financial objectives are made for the full year prior to fiscal
year-end payment.

1



--------------------------------------------------------------------------------



 



VII.   Performance Goal and Payout       In addition to your individual goals,
everyone will have two company-oriented financial goals that will be achieved
according to the following guidelines:

                                                                     
                  (1)             ITC   ITC             Revenue   Non-GAAP
Income Before Tax             Goal   Award   Goal   Award              
Threshold
  = to, or >   $ *       50 %   $ *       50 %
Target
  = to, or >   $ *       100 %   $ *       100 %

 

Note:   If revenue is less than $* (95% of target) no payment is earned for that
objective. If ITC NGIBT earnings is less than $* (90% of target), no payment is
earned for that objective. If actual results fall between threshold and target,
interpolate between them to get actual payout percentage. This percentage will
be multiplied times the weight given the objective in your individual plan to
determine the achievement. Quarterly revenue and NGIBT earnings income
information may be released at the end of each quarter, after earnings have been
disclosed to the public.

(1)   ITC NGIBT earnings is defined as GAAP net income before taxes for the ITC
Division excluding, as applicable, amortization of intangibles, in-process R&D,
impairment of intangibles, certain litigation, restructuring and CEO transition
expenses and certain other unusual or non-recurring costs, and also excluding
share-based compensation expense under SFAS No. 123R and changes in the value of
the “make-whole” provision of our convertible notes and special incentive
awards.

VIII.   Over-Achievement Award Opportunity/Performance Accelerator       In
addition, each EIP participant will receive a 3% increase for every 1% increase
in ITC NGIBT earnings over the target level. For example, if you earned 85% of
your total objectives for the year, and the ITC Division earned $* of NGIBT
earnings (a 10% over-achievement) your award would be calculated as follows:

Annualized base salary ($50,000) x target bonus (20%) x
(30% financial and 55% individual accomplishment for 85% total) x 1.30 = $11,050

IX.   Plan Administration       Prorated Awards. Individuals who are promoted to
eligible positions during the plan year, new hires into eligible positions and
eligible employees who are either on leave or on active written warning for part
of the year may be awarded partial bonuses under this program, based on the
accomplished objectives and their respective weights, subject to the approval of
the CEO.       Transfers. In the event of transfer of an eligible participant to
another position or department, the transferring manager will evaluate EIP
results for prorated award (see Prorated Awards above) at the end of the year,
and forward to the Human Resources Department. The hiring manager will be
responsible for setting the key business plan objectives for the balance of the
year, if applicable, and forwarding to Human Resources for approval. Awards
based on these objectives will be prorated (see Prorated Awards above) as well,
for end of the year payment.       Authority. The Board of Directors shall have
the full power and authority to construe, interpret and administer the plan. All
decisions, actions or interpretations of the Board of Directors shall be final
and conclusive and binding on all parties. This program shall be administered by
the Human Resources Department.   X.   General Provisions

  •   The Executive Incentive Plan for 2009 may be reviewed and revised at the
Board’s discretion.     •   Nothing in this plan shall be construed to limit in
any way the right of International Technidyne Corporation to terminate an
employee’s employment at any time, with or without cause or notice, nor shall it
be evidence of any agreement or understanding, expressed or implied, that
Thoratec or any of its subsidiaries will employ an employee in any particular
position, for any particular period of time, ensure participation in any
incentive programs, or the granting of awards from such programs as they may
from time to time exist or be constituted. ITC reserves the right to discontinue
or alter the plan at its sole discretion at any time with or without notice.

 

*   Amounts to be determined by the Compensation and Option Committee of the
Board of Directors.

2